103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce ALLEN GAYNOR, Plaintiff-Appellant,v.George ALLEN;  Donald Beyers;  Jerry W. Kilgore;  James S.Gilmore, III;  Ronald J. Angelone;  Edward C.Morris;  John M. Jabe, Warden,Defendants-Appellees.
No. 96-6702.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Bruce Allen Gaynor, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a temporary restraining order or a preliminary injunction enjoining the enforcement of an amendment to the prison regulation governing personal property.  To the extent that Appellant appeals from the court's denial of a temporary restraining order, that order is not appealable.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).  We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.  See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.1991).  Accordingly, we affirm the denial of preliminary injunctive relief on the reasoning of the district court.  Gaynor v. Allen, No. CA-96-223-AM (E.D.Va. Feb. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED